 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    JOSHUA DAVIS BLAND,                              Case No. 1:19-cv-01030-JDP
11                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS TO
                                                       DENY PLAINTIFF’S MOTIONS TO
12           v.                                        PROCEED IN FORMA PAUPERIS, DENY
                                                       PLAINTIFF’S MISCELLANEOUS MOTION,
13    D. MOFFETT, et al.,                              AND REQUIRE PAYMENT OF FILING FEE
                                                       IN FULL WITHIN TWENTY-ONE DAYS
14                       Defendants.
                                                       ECF Nos. 2, 11, and 13
15
                                                       OBJECTIONS DUE WITHIN 14 DAYS
16
                                                       ORDER TO ASSIGN CASE TO DISTRICT
17                                                     JUDGE
18

19          Plaintiff Joshua Davis Bland is a state prisoner proceeding without counsel in this civil
20   rights action brought under 42 U.S.C. § 1983. On July 17, 2019, plaintiff filed an application to
21   proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 2. That application contained
22   numerous handwritten edits, stating, among other things, that Bland did “not consent to 28 U.S.C.
23   § 1915(b)(2) as it is unconstitutional.” ECF No. 2 at 2. The provision to which Bland objected is
24   both constitutional and a mandatory precondition for in forma pauperis status. See, e.g., Hendon
25   v. Ramsey, 478 F. Supp. 2d 1214, 1220 (S.D. Cal. 2007) (“[C]ollecting 20 percent of Plaintiff's
26   monthly income for each action he has filed raises no serious constitutional questions.”). On
27   August 2, I signed an order directing Bland to submit a new application. ECF No. 6. On August
28
                                                      1
 1   26, Bland filed a second application that contained handwritten edits much like those in his first.

 2   ECF No. 11. Then, on August 29, Bland filed a miscellaneous motion that attempted to pay his

 3   filing fee with a handwritten promissory note. ECF No. 13.

 4           Under the in forma pauperis statute, prisoners are “required to make monthly payments of

 5   20 percent of the preceding month’s income credited to the prisoner’s account.” 28 U.S.C. §

 6   1915(b)(2). This provision cannot be avoided or waived. See, e.g., Richardson v. Rupert, No.

 7   3:14-CV-01415, 2016 WL 951536, at *2 (N.D. Ohio Mar. 14, 2016). Because Bland continues to

 8   object to the statute’s payment provision, he remains ineligible for the statute’s benefits. I also

 9   find that Bland’s handwritten promissory note is insufficient to pay the filing fee. Cf. Banks v.

10   Duckworth, No. 5:07-CV-214, 2008 WL 728926, at *1 (S.D. Miss. Mar. 14, 2008) (noting that

11   “Plaintiff’s letter and promissory note” are not “an acceptable form of payment for the filing fee

12   in this case”).

13           Order

14           The clerk of court is directed to assign this case to a district judge who will review the

15   findings and recommendations.

16           Findings and Recommendations

17           Based on the foregoing, it is hereby recommended that:

18           1. plaintiff’s in forma pauperis applications, ECF Nos. 2 and 11, be denied;

19           2. plaintiff’s miscellaneous motion, ECF No. 13, be denied;

20           3. plaintiff be required to pay the $400 filing fee in full within twenty-one days of adoption
21               of these findings and recommendations; and

22           4. if plaintiff fails to pay the $400 filing fee in full within twenty-one days of adoption of

23               these findings and recommendations, all pending motions be terminated, and this action

24               be dismissed without prejudice.

25           I submit the findings and recommendations to a district judge under 28 U.S.C. §

26   636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District Court,
27   Eastern District of California. Within fourteen days of the service of the findings and

28   recommendations, plaintiff may file written objections to the findings and recommendations with
                                                        2
 1   the court and serve a copy on all parties. That document should be captioned “Objections to

 2   Magistrate Judge’s Findings and Recommendations.” The district judge will review the findings

 3   and recommendations under 28 U.S.C. § 636(b)(1)(C).

 4
     IT IS SO ORDERED.
 5

 6
     Dated:    September 5, 2019
 7                                                   UNITED STATES MAGISTRATE JUDGE
 8

 9

10   No. 205
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
